IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                      NOS. WR-90,618-01, WR-90,618-02 & WR-90,618-03


                      EX PARTE MOHSIN MAZHAR SYED, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. CR49672-A, CR49872-A, & CR49396-A
                IN THE 238TH DISTRICT COURT FROM MIDLAND COUNTY


        Per curiam.

                                              ORDER

        Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under

Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this

Court, among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The trial court’s findings of fact rely

on affidavits filed by Dan Cogdell and Rodion Cantacuzene, both dated November 8, 2019, but those

affidavits are not in the records sent to this Court.
                                                                                                          2

        The district clerk shall either forward the affidavits to this Court or certify in writing that they

are not part of the record. The district clerk shall comply with this order within thirty days from the

date of this order.



Filed: February 6, 2020
Do not publish